Case 2:19-mc-00083-CAS-E Document 25-8 Filed 09/16/19 Page 1 of 2 Page ID #:233




                   EXHIBIT 
Case 2:19-mc-00083-CAS-E Document 25-8 Filed 09/16/19 Page 2 of 2 Page ID #:234


  From:            Maxwell Pritt
  To:              p00r_trad3r@yahoo.com
  Subject:         RE: California Service not served on Joseph VaughnPerling
  Date:            Friday, July 26, 2019 3:14:00 PM
  Attachments:     2019-07-26 Mtn to Extend Time re Contempt Mtn.pdf
                   2019-07-26 Prop Order.pdf


  Dear Mr. VaughnPerling:

  Thank you for your email. To be clear, my previous email did not acknowledge that the
  plaintiffs/movants did not properly serve you with the subpoena issued to you by the U.S. District
  Court for the Southern District of Florida. As you know, the Court held that we did serve you
  properly and ordered you to respond to the subpoena (and based on your filings and
  correspondence in this case, it’s clear that you have the subpoena in your possession). In the hopes
  of resolving this matter without further court involvement, however, we will file the attached motion
  to extend time to seek an order from the Court holding you in contempt for failing to respond to the
  subpoena. We will also serve the motion by mail to the P.O. Box you provided in the documents you
  filed with the Court. Please let me know if and when you are available next week to discuss your
  compliance with the subpoena

  Thank you.

  Regards,
  Max


  From: p00r_trad3r@yahoo.com [mailto:p00r_trad3r@yahoo.com]
  Sent: Tuesday, July 23, 2019 1:50 PM
  To: Joseph VP
  Cc: arivero@riveromestre.com; zmarkoe@riveromestre.com; arolnick@riveromestre.com;
  jmestre@riveromestre.com; amcgovern@riverimestre.com; vfreedman@bsfllc.com; Maxwell Pritt;
  Luan Tran
  Subject: California Service not served on Joseph VaughnPerling

  Letter to Judge Snyder from Joseph VaughnPerling

  Mr VaughnPerling wishes to express thanks to Max Pritt for acknowledging via email that
  service has not yet been performed, and further thanks for Mr. Pritt's offers to Mr
  VaughnPerling regarding accepting service, which will be considered.
